—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered March 13, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly refused to admit into evidence a videotaped statement of the defendant, made after he had ample opportunity to reflect (see, People v Dalton, 88 NY2d 561; People v Williams, 203 AD2d 498, 499). The videotaped statement was irrelevant unless offered for its truth and therefore constituted inadmissible hearsay (see, People v Rey*422noso, 73 NY2d 816). Ritter, J. P., Joy, Goldstein and Schmidt, JJ., concur.